Citation Nr: 0728559	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension; and 
if so, whether the claim may be granted.

2.  Entitlement to a compensable evaluation for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1973 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In September 2004, the veteran requested a hearing to be 
conducted before a hearing officer as his local RO.  In 
February 2005, the veteran indicated that he no longer 
desired to attend a hearing.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  



FINDING OF FACT

The veteran's chronic sinusitis is manifested by symptoms 
grossly resolved.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
chronic sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & West Supp. 2005); 38 C.F.R. § 4.97, Diagnostic 
Code 6513.




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  A letter dated in November 
2003 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The November 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the RO assigned the disability rating at issue here for 
the veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records, military medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran was also accorded a VA examination in April 2002. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The April 2002 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's service connected chronic sinusitis has been 
evaluated as zero percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, chronic maxillary sinusitis.  Under the 
General Rating Formula for Sinusitis (Diagnostic Codes 6510 
through 6514), a 0 percent evaluation is warranted if 
sinusitis is detected by x-ray only.  A 10 percent evaluation 
is warranted with one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted with three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

The Note provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Private treatment records indicate that the veteran presented 
in November 2002 complaining of swelling on the left side of 
his face, sinus drainage, and some pressure.  He was 
diagnosed with sinusitis and prescribed Augmentin 875 mg 
b.i.d. for 10 days.

The veteran underwent a VA examination in January 2004.  He 
reported that his overall sinus problems had actually, for 
the most part, resolved.  He stated that, although they had 
not completely resolved, they had considerably improved to 
the point where he did not really seem to have much sinus 
problems.  The veteran stated that he had had sinus surgery 
in 2000 and that ever since, he had really not had infections 
or much congestion.  He stated that would still get a little 
bit of congestion off and on, but that it was very mild and 
stated that he did not see a physician for it.  The veteran 
stated that basically, the sinus condition was well 
controlled.  He had had very little problems and had missed 
no work since 2000.  The veteran also stated that he rarely 
took any over-the-counter decongestants, but that he might 
get a little congestion once a year but that that was usually 
just with a cold.  

Physical examination revealed patent nostrils, no erythema, 
no edema, no rhinorrhea, and no post nasal drainage.  The 
diagnosis was chronic sinusitis with left maxillary 
antrostomy in 2000, symptoms grossly resolved.  

Based on these findings, a 10 percent evaluation is not 
warranted.  A non-compensable evaluation is assignable when 
the disability is detected by x-ray only.  Clearly, this is 
the case for this veteran as there is no evidence of any 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment or characterized by headaches, pain, and 
purulent discharge or crusting.

The Board notes that there is no evidence of record that the 
veteran's chronic sinusitis causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
chronic sinusitis.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 




ORDER

Entitlement to a compensable evaluation for chronic sinusitis 
is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA required VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Id.

The Board notes that a VCAA notice letter was sent to the 
veteran in December 2003 which advised him that he was 
previously denied service connection for hypertension and was 
notified of the decision on March 23, 2002.  The RO mentioned 
generally what qualified as new and material evidence, 
however it did not describe what evidence was found 
insufficient to establish service connection in March 2002.  
A review of the March 2002 rating decision indicates that the 
service medical records were negative for treatment for 
hypertension in service and that outpatient treatment records 
from E.B. for the period July 1999 to July 2001 showed a 
history of hypertension.

The Court has also issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.  The appellant has 
not been provided any notice regarding the type of evidence 
necessary to establish a disability rating or effective date 
as set out under Dingess/Hartman, supra, specifically for his 
hypertension claim.  

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should provide the 
appellant and his representative adequate 
notice of what constitutes new and 
material evidence as defined by the Court 
in Kent in the context of his specific 
claim to reopen, and of the type of 
evidence necessary to establish a 
disability rating and/or effective date 
for any award of benefits as set out by 
the Court in Dingess/Hartman.  

2.  After ensuring that any actions 
needed to comply with VCAA, the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran and his representative  should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


